Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A sealing arrangement in claims 9 and 20. This uses the nonce term arrangement modified by functional language sealing. The specification does not include the term sealing arrangement and therefor it is unclear what a sealing arrangement comprises. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 20 recite a sealing arrangement. This uses the nonce term arrangement modified by functional language sealing. The specification does not include the term sealing arrangement and therefor it is unclear what a sealing arrangement comprises and therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0924454 to Smoljanovic (Smoljanovic)
Regarding claim 1, Smoljanovic teaches a support frame (1 and 3 on each side of 1, Figures 1 and 2 which are connected through 8) with at least one side wall that includes a locking slot (7, Figure 2), a hinge slot (5, Figure 1), and a notch (notch at 14 or 3, 5, or 5.3, on the other side of 1); and a shroud with a first pin (12, Figure 2), a second pin (10, Figure 2), and a tab (11, Figure 2); the locking slot being configured to receive the first pin to secure the shroud in a closed configuration (configuration shown in Figures 1 and 2); the hinge slot being configured to receive the second pin to support the shroud in the 
Regarding claim 2, Smoljanovic teaches wherein the hinge slot is disposed below the locking slot and is longer than the locking slot (shown in Figures 1 and 2).
Regarding claim 3, Smoljanovic teaches wherein the hinge slot is configured as a serpentine slot (shown in Figure 2).
Regarding claim 4, Smoljanovic teaches wherein the hinge slot includes a pin seat to support the second pin during hinging of the shroud between the closed and open configurations (area at 5.3, Figure 2), and includes an offset retention portion disposed above the pin seat (area at 6, Figure 2).
Regarding claim 5, Smoljanovic teaches wherein the locking slot includes a flared entrance portion (entrance to 7 is flared at least through fillet) and a narrowed locking portion (end portion is more narrowed than inlet).
Regarding claim 6, Smoljanovic teaches wherein the flared entrance portion is configured to engage the first pin to lift the shroud as the shroud is hinged towards the closed configuration (depending on where 10 is in slot 5.3 because 5.3 is shown as wider than 7 the flared entrance portion would lift the shroud when engaged with 12, Figure 2).
Regarding claim 7, Smoljanovic teaches wherein the offset retention portion of the hinge slot is configured to engage the second pin as the flared entrance portion lifts the shroud, to retain the second pin within the hinge slot (when pin 10 is engaged by section 6 flared entrance is configured to engage the pin 12 which would lift the shroud).
Regarding claim 12, Smoljanovic teaches wherein the notch is disposed below the hinge slot (depending on how the device is oriented this is true).
Regarding claim 13, Smoljanovic teaches wherein the shroud is configured to pivot open to engage the notch with the tab, to support the shroud at the predetermined angle relative to the support frame without the second pin sliding within the hinge slot (orientation shown in Figure 2).
Regarding claim 14, Smoljanovic teaches wherein with the shroud (4, Figures 1 and 2) assembly including a shroud with a first pin (12, Figure 2) and a second pin (10, Figure 2), and the enclosure including a wall with a fan opening (opening at the top or out of the page in Figure 1, any opening can be considered a fan opening), the support frame comprising: a side wall that is configured to be secured to the wall of the enclosure at the fan opening (1, Figure 1 has sidewalls that are attached at the fan opening at 3, Figures 1 and 2), the side wall including: a locking slot (7, Figure 2); and a serpentine hinge slot (1, Figure 2); the locking slot being configured to receive the first pin to secure the shroud in a closed configuration and to release the first pin for the shroud to move to an open configuration (shown in Figures 1 and 2); and the serpentine hinge slot being configured to receive the second pin to support the shroud in the closed configuration, in the open configuration, and during hinging of the shroud between the closed and open configurations (shown in Figures 1 and 2).
Regarding claim 15, Smoljanovic teaches wherein at least one of the side wall and the shroud assembly further includes a notch (14, Figure 2); wherein a different at least the other of the side wall and the shroud assembly includes a tab (11, Figure 2); and wherein the notch is configured to engage the tab to support the shroud at a predetermined angle relative to the support frame when the shroud is pivoted to the open configuration (shown in Figure 2).
Regarding claim 16, Smoljanovic teaches wherein the serpentine hinge slot includes a pin seat to support the second pin during hinging of the shroud between the closed and open configurations (5.3, Figure 2), and further includes an offset retention portion disposed above a pin seat (area at 6, Figure 2 depending on configuration is above a pin seat).
Regarding claim 17, Smoljanovic teaches wherein the serpentine hinge slot further includes a substantially horizontal entrance portion, and a substantially vertical entrance portion between the substantially horizontal entrance portion and the pin seat (depending on configuration the entrance portion is horizontal).
Regarding claim 18, Smoljanovic teaches wherein the locking slot includes a flared entrance portion and a narrowed locking portion (entrance to 7 is flared at least through fillet); wherein the flared entrance portion is configured to engage the first pin to lift the shroud as the shroud is hinged towards the closed configuration; and wherein the offset retention portion of the serpentine hinge slot is configured to engage the second pin as the flared entrance portion lifts the shroud, to retain the second pin within the serpentine hinge slot (when pin 10 is engaged by section 6 flared entrance is configured to engage the pin 12 which would lift the shroud).
Regarding claim 19, Smoljanovic teaches wherein a support frame with a locking slot (7, Figure 2), a hinge slot (5, Figure 2), and a notch (14, Figure 2), the shroud comprising: a shroud body (4, Figures 1 and 2); a first pin (12, Figures 1 and 2); a second pin (10, Figures 1 and 2); and a tab (11, Figures 1 and 2); the first pin being disposed to be received in the locking slot to secure the shroud in a closed configuration (shown in Figures 1 and 2); the second pin being disposed to be received in the hinge slot to support the shroud in the closed configuration, in an open configuration, and during hinging of the shroud between the closed and open configurations (shown in Figures 1 and 2); and the tab being configured to engage the notch to support the shroud at a predetermined angle relative to the support frame upon the shroud being pivoted to the open configuration (shown in Figure 2).
Regarding claim 20, Smoljanovic teaches wherein a bracket secured to the shroud body; wherein the tab is integrally formed with the bracket; wherein the first and second pins extend from the bracket, with the first pin disposed above the second pin and the second pin disposed above the tab; and wherein the bracket and the shroud body collectively define a channel for a sealing arrangement 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/18/21